Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 1 of 25

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CHARMAINE LEARY,
Plaintiff,
Vv.
DIAMOND RESORTS INTERNATIONAL CIVIL ACTION NO.
DIAMOND RESORTS FINANCIAL SERVICES :
Defendants.
NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
Defendants Diamond Resorts International and Diamond Resorts Financial Services (collectively,
Diamond”), hereby files this Notice of Removal to the United States District Court for the District
of Massachusetts from the Hampden County Superior Court in Springfield, Massachusetts, and in
support therefore, respectfully states as follows:

I. Introduction

l. On May 26, 2020, Plaintiff, Charmaine Leary (hereinafter “Plaintiff’) filed a civil
complaint in the Hampden County Superior Court of the Commonwealth of Massachusetts, Civil
Action No. 2079CV000269, entitled Charmaine Leary v. Diamond Resorts International and
Diamond Resorts Financial Services.

2. Through the Complaint, Plaintiff seeks to rescind an agreement for timeshare

property she entered into with Diamond.' Plaintiff further seeks judgment against Diamond for

 

he defendants to this lawsuit were not parties to such agreement, however, The real party of interest that reached the agreements with Leary

was Diamond Resorts U.S. Collection Development, LLC.

738994v.1
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 2 of 25

economic costs and losses arising out of certain agreements with Diamond and double or treble
damages on the same.

3. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings
and orders received by Diamond are attached as Exhibit A.
Il. The Parties are Diverse

4, Plaintiff alleges she is a resident of Massachusetts. Compl. { 1.

5. Diamond Resorts International, Inc. has its principal place of business is Nevada
and is incorporated in Delaware.

6. Diamond Resorts Financial Services, Inc. has its principal place of business in
Nevada and is incorporated in California.

7, Therefore, this action is removable to this court pursuant to U.S.C. §§ 1332(a),
1441(b)(2) because the parties are diverse, and diversity of citizenship exists.

If. The Amount in Controversy Exceeds $75,000

8. As alleged in the Complaint, the agreement Leary seeks to rescind, if fully
performed, would result in Plaintiff paying Diamond $87,554 in consideration for Plaintiffs
purchase of timeshare property. Compl. 9 17, 34.

9. The Complaint also alleges that Plaintiff suffered unspecified economic losses
arising from her agreements with Diamond in addition to the $12,860 Plainitff made in down
payments. Id. {{ 7, 16. Plaintiff seeks to double or treble damages for such losses. Id. at c).

10, Therefore, based on the allegations in the Complaint, the amount in controversy
exceeds $75,000.

IV. The Procedural Requirements for Removal are Satisfied
11. This Notice of Removal has been filed within 30 days after receipt of Plaintiff's

Summons and Complaint. As such, pursuant to 28 U.S.C. § 1446(b)(1), this removal is timely.

738994v.1
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 3 of 25

12. Diamond will properly file a copy of the Notice of Removal with the Superior Court
of the Commonwealth of Massachusetts in and for Hampden County, as required by 28 U.S.C.
§1446(d). Diamond will serve Plaintiff with copies of this Notice of Removal.

13. Pursuant to Local Rule 81.1(A), Diamond shall request of the Clerk of the Hamden
Superior Court, Hampden County, Trial Court of the Commonwealth of Massachusetts, certified
or attested copies of all records and proceedings in the state court and certified or attested to copies
of all docket entries therein, and shall file the same with this Court within 30 days after filing of
this Notice of Removal.

14. Counsel for the Defendants is duly admitted to practice before this Court and signs
this Notice of Removal in according with the requirements of Fed. R. Civ. P. 11.

WHEREFORE, Petitioner prays that said action now pending in the Hampden Superior
Court, Hampden County, Trial Court of the Commonwealth of Massachusetts be removed

therefrom to the United States District Court for the District of Massachusetts.

Respectfully submitted,

Defendants,
DIAMOND RESORTS = INTERNATIONAL
AND DIAMOND RESORTS FINANCIAL
SERVICES

By Their Attorney,

s/ Jennifer A. Rymarski

Jennifer A. Rymarski, BBO #659824
jrymarski@morrisonmahoney.com
MORRISON MAHONEY LLP

1500 Main Street, Suite 2400

Post Office Box 15387

Springfield, MA 01115-5387

Phone: 413-737-4373

Fax: 413-739-3125

738994y. |
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 4 of 25

CERTIFICATE OF SERVICE

 

I, Jennifer A. Rymarski, hereby certify that a true and accurate copy of the foregoing document
was served upon the following parties of record by electronic mail:

Timothy J. Ryan, Esq.

Egan, Flanagan and Cohen, P.C.
67 Market St

P.O. Box 9035

Springfield, MA 01102

Dated: July 13, 2020 ___/s/ Jermifer A. Rymarski _
Jennifer A. Rymarski, BBO #659824

738994v.1
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 5 of 25

EXHIBIT A
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 6 of 25

 

 

 

CIVIL TRACKING ORDER DOCKET NUMBER Trial Court of Massachusetts &
(STANDING ORDER 1- 88) 2079CV00269 The Superior Court wy
| CASE NAME: Laura S Gentile, Clerk of Courts

Leary, Charmaine vs. Diamond Resorts International

TO: Timothy J Ryan, Esq ‘COURT NAME & ADDRESS
: FI @ Cc ; PC Hampden County Superior Court
gan ranagan & Vonen Hall of Justice - 50 State Street

67 NS St P.O. Box 559
Springfield, MA 01103 Springfield, MA 01102

 

 

TRACKING ORDER - A - Average
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

 

 

 

 

 

 

STAGES OF LITIGATION DEADLINE
SERVED BY FILED BY HEARD BY
Service of te and return filed with the Court eae yb iy 08/31/2020
Response to the complaint filed (also see MRCP 12) ee s : " F ; L 09/29/2020
All motions under MRCP 12, 19, and 20 09/29/2020 10/29/2020 11/30/2020
| All motions under MRCP 15 07/26/2021 08/25/2021 08/25/2021

 

  
 
  

All discovery requests and depositions served and non-expert

depositions completed 05/23/2022

 

 

All motions under MRCP 56 06/21/2022

 

 

 

Final pre-trial conference held and/or firm trial date set

 

Case shall be resolved and judgment shall issue by

 

 

 

 

The fina! pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

 

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
|
|

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK PHONE

06/01/2020 Lois Cignoli (413)735-6016

 

 

 

Date/Tima Printed, 06-01-2020 1343'55 SCVO26\ 08/2018

 

 
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 7 of 25

a) CT Corporation Service of Process
+ Transmittal
06/23/2020

CT Log Number 537829852
TO: RUSSELL BURKE
DIAMOND RESORTS INTERNATIONAL
10600 W Charleston Blvd
Las Vegas, NV 89135-1260

RE: Process Served in Massachusetts

FOR: DIAMOND RESORTS INTERNATIONAL CLUB, INC. (Domestic State: FL)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: Charmaine Leary, Pltf. vs. DIAMOND RESORTS INTERNATIONAL and DIAMOND RESORTS
FINANCIAL SERVICES, DFTS.
Name discrepancy noted.

DOCUMENT(S) SERVED:

COURT/AGENCY: None Specified

Case # 2079CV00269
ON WHOM PROCESS WAS SERVED: National Registered Agents, Inc., Boston, MA
DATE AND HOUR OF SERVICE: By Process Server on 06/23/2020 at 10:00
JURISDICTION SERVED : Massachusetts

APPEARANCE OR ANSWER DUE: -

ATTORNEY(S) / SENDER(S): None Specified
ACTION ITEMS: SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780109546559
Image SOP

Email Notification, Shannon Goebel-Fitzpatrick
Shannon.Goebel@diamondresorts.com

Email Notification, Trimiriam Arnold Trimiriam.arnold@diamondresorts.com
Email Notification, Nicole Wanders Nicole.wanders@diamondresorts.com
Emait Notification, RUSSELL BURKE russelt.burke@diamondresorts.com
Email Notification, RUSSELL BURKE russell.burke@diamondresorts.com

Email Notification, BRITTANY DE JOHNETTE
brittany.dejohnette@diamondresorts.com

SIGNED: National Registered Agents, Inc.
ADDRESS: 1999 Bryan Street

Suite 900

Dallas, TX 75201
For Questions: 866-665-5799

Page 1 of 2 / SK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 8 of 25

wy CT Corporation Service of Process
Transmittal
06/23/2020
CT Log Number 537829852
TO: RUSSELL BURKE
DIAMOND RESORTS INTERNATIONAL
10600 W Charleston Blvd
Las Vegas, NV 89135-1260
RE: Process Served in Massachusetts
FOR: DIAMOND RESORTS INTERNATIONAL CLUB, INC. (Domestic State: FL)

SouthTeam2@wolterskluwer.com

Page 2 of 2 / SK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
merry oe

AWAs hoc 2, Af ae aaa ea

{ae sep eee pe oe

‘fied herein and also file the original in the Clerk's office.

your attorney must Serve acopy of your written answer within 20 days as speci

Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 9 of 25
TO PLAINTIFF'S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED:
_ TORT - MOTOR VEHICLE TORT - CONTRACT - EQUITABLE RELIEF - OTHER

é COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss | _ _ + SUPERIOR COURT

‘DEPARTMENT OF THE TRIAL COURT

‘CIVIL ACTION NO. 2079cv00269

Charmaine Leary .- 5 PLAINTIFF(S)
V. . SUMMONS
~Dignond Resorts International , . :

Diamond Resorts Financial Services , DEFENDANT(S)

To the above named defendant: Officer, Managing or General Agent, or Person in Charge
: of Diamond Resorts International :

You are hereby summoned and required to serve upon Timothy J. Ryan, Esq." ‘
. plaintiff's attomey, whose address is 67 Market St. ’ PO Box 9035, Springfield, MA’ 01102- 9035"

an answer to the complaint which is herewith served upon you, within 20 days after service of this suchmnstay

upon you, exclusive of the day of service. If you fail to'do so, judgment by default will be tdken-against-you
for thedlelief ‘demanded in the complaint. You are also required to file your answer ta the complaint in the

office of the Clerk of this court at Springfield either before service upon the — attorney or within a

reasonable. time thereafter.

Unicss otherwisc provided byrulc 13(a), your answer must ats asa counterclaim any claim which you
_may have against the plaintiff which arises out of the. transaction or occurrence thatis the subject matter of the
plaintiff's claim or you will thereafter be barted from making such claim in any, other action.”

Witness, Judith Fabricant, Esq., at Springfield the 15th.” day of _June
in the year of our Lord.two thousand Fenty.

 

Laura S. Gentile, Esquire
CLERK OF COURTS

NOTES: .

1. This summons is issucd pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure

2. When more than one defendant is involved, the names of al] such defendants should appear in the caption. If: @ separate summons is used
for cach defendant, each should be addressed to the particular defendant.

FORM No. 1

 

 
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 10 of 25 os

PROOF OF SERVICE OF PROCESS
ow] hereby certify —e retum, that on oe 9 20 1 cee a copy of the within
summons, together with’a copy of the ; complaint, in this attion, upon the within named. defendant, i in the

following manner (See Mass. R. Civ. P. 4 dl -5):

f

 

 

 

 

Dated: | . i ! 20°

NB. £O PROCESS SERVER: . °° . a 3 | T :
PLEASE PILACE DATE YOU MAKE SERVICE ON: DEFENDANT: IN THIS Box ON THE THE
ORIGINAL AND ON COPY SERVED O DEFENDANT. _
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 11 of 25

COMMONWEALTH OF MASSACHUSETTS

HAMEDDEN, 55. SUPERIOR COURT DEPT. . _.
CIVIL ACTION NO. BOVACUOOI& 4

 

 

)
CHARMAINE LEARY )
Plaintiff )
) COMPLAINT AND DEMAND
vs. ) FOR JURY TRIAL
)
DIAMOND RESORTS INTERNATIONAL )
and )
DIAMOND RESORTS FINANCIAL SERVICES )
Defendants )
PARTIES

1. The Plaintiff Charmaine Leary (“Leary”) has a date of birth of May 3, 1940 and resides at
23 Rachel Street, Springfield, Massachusetts, 01129.

2. The Defendant Diamond Resorts International is a foreign corporation having an address
of 10600 W. Charleston Boulevard, Las Vegas, Nevada, 89135, and its agent for service
of Process in Massachusetts is National Registered Agents, Inc., 155 Federal Street, Suite
700, Boston, Massachusetts, 02110.

3. The Defendant Diamond Resorts Financial Services is a foreign corporation and has a
principal address of 10600 W. Charleston Boulevard, Las Vegas, Nevada, 89135, and it is
the financing arm for Diamond Resorts International on the properties purchased by Ms.
Leary. Hereinafter the two Diamond Resort entities will be referred to collectively as

“Diamond.”
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 12 of 25

FACTS

4. Leary is a resident of the Commonwealth of Massachusetts, over the age of 60, and as
such is an “elderly person” as defined by M.G.L. Chapter 191A, Section 14.

5. Diamond Resorts International is engaged in the timeshare business and has timeshares in
many different states and foreign countries that it markets and sells. Additionally,
Diamond does business in Massachusetts as it owns and/or manages various vacation
properties in the Commonwealth of Massachusetts. Additionally, Diamond advertises and
solicits business in Massachusetts by and through various media ads and direct mail and
email solicitation campaigns directed at Massachusetts residents.

6. In May, 2019 Ms. Leary was vacationing at Diamond facility in Virginia Beach, Virginia.
As part of the vacation, Ms. Leary was required to attend a sales presentation by
Diamond at Virginia Beach. These sales presentations generally run several hours long
and are part of the scheme utilized by Diamond to lure in buyers.

7. The sales scheme used by Diamond is confusing and misleading. In essence, while Ms.
Leary is buying interests in property, she is being sold a represented quantity of |
Membership points. In May 2019, Ms. Leary, at age 79, purchased an interest in a
Virginia Beach timeshare for $27,860. Ms. Leary paid an initial deposit of $7,000 and
financed the balance of the purchase price $19,871 through Diamond at an interest rate of
17.962%. Diamond’s Truth in Lending Disclosure stated that Ms. Leary would be paying
$23,035 in interest payments over the 10 year loan period in connection with that

purchase.
8.

10.

11.

12.

13.

14.

Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 13 of 25

The loan interest rate charges constitute an onerous and harsh penalty, and creates a
significant hidden profit for Diamond Resorts, as the finance charge is essentially ~
equivalent to a double purchase price.

As the sales generally are recognized as a sale of personal property there is no legitimate
basis for this grossly inflated interest rate. Further, Ms. Leary has a very favorable credit
score that would have allowed to finance any such obligation at a much lower interest
rate.

In connection with the purchase of the Virginia Beach timeshare, Ms. Leary had been
informed that she would be getting a Silver Membership.

On August 28, 2019, Ms. Leary was vacationing in Daytona Beach, Florida, at another
Diamond Resorts, and during the mandatory sales presentation asked about her Silver
Membership and was told that she did not have such a Membership, as the “points” she
had purchased in the Virginia Beach deal were only “temporary” points.

Based on this information, Ms. Leary negotiated a new purchase of a Daytona Beach
resort designed to give her permanent points for a Silver Membership. As part.of the
purchase, Ms. Leary paid $12,000 in an initial deposit and the balance of the purchase
price, $4,715, was financed by Diamond on a consolidated loan at a 17.4428% annual
percentage rate loan.

On September 3, 2019, Ms. Leary exercised her right to cancel the Daytona Beach
contract.

On September 12, 2019, Ms. Leary was in Las Vegas, Nevada, staying at a Diamond
Resort and while there she spoke to a Diamond representative, Abbas Abbas, about .

ZL

getting out of the Diamond Resorts altogether.
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 14 of,25

15. During this discussion, she indicated that she wanted out of Diamond Resorts. In
response, Mr. Abbas told her that he was aware that she had previously cancelled a
contract but it wasn’t going to happen again as Diamond Resorts has many “good
lawyers.” Additionally, Mr. Abbas told Ms. Leary that due to a prepayment penalty she
could not prepay the existing Virginia Beach contract.

16. Mr. Abbas kept Ms. Leary there for approximately several hours and during this meeting
sold Ms. Leary a new Las Vegas timeshare, allegedly as a Gold Member. As part of this
deal, Abbas/Diamond sold Ms. eeany anew contract for $29,300, for which she paid 20%
down, or $5,860. The balance of the purchase price, $23,440, was combined into a new
loan with the balance of the Virginia Beach property for the total loan amount of
$44,329.00.

17. The new loan was scheduled to run 120 months at a 15.31% interest rate, creating a total
finance charge of $43,225 on the principal sum of $44,329.

{:8:"Ms. Leary objected to this extraordinary loan, and in response to her objections Mr.
Abbas told her that she could mortgage her home to obtain the funds to pay off the Joan. ~

COUNT I
(Elder Abuse In Violation of Massachusetts Law)

19. The Plaintiff repeats and realleges the allegations set forth in Paragraphs | through 18
and incorporates them herein by reference.

~ 20. Ms. Leary is an elderly person as defined by Massachusetts Law.

21. Diamond owns and manages timeshate resort properties in the Commonwealth of
Massachisetts and as such does business within the Commonwealth of Massachusetts.

22, Elder abuse as defined by Massachusetts law at M.G.L. Chapter 19A, Section 14 includes

the financial exploitation of an elderly person by another.

4
23.

24.

25.

26.

27.

Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 15 of 25

Financial exploitation as defined by Massachusetts law is

“ an act or omission by another person, which causes a substantial

monetary or property loss to an elderly person, or causes a

substantial monetary or property gain to the other person” and

“such act or omission shall not be construed as financial

exploitation if the elderly person has knowingly consented to such

actor omission unless such act or omission is a consequence of

misrepresentation, undue influence, coercion or threat of force by

such other person”.
Diamond has sold a number of contracts to Ms. Leary based on misleading, confusing
and deceitful conduct by it and its representatives, and subjected these contracts to absurd
and outrageous interest rates that were not consistent with Ms. Leary’s credit score, but
just another vehicle to drive profits.
In addition, Diamond through its agents repeatedly misrepresented the material terms of
various purchases, including membership points, her ability to prepay the obligation, and
threatened her with its attorneys and a potential suit.
In addition, Diamond in connection with the Las Vegas purchased tumed a requested
cancellation into a further purchase by incomplete and dishonest information.
Ms. Leary has been coerced into buying these contracts through a pattern and practice of
coercion, misrepresentation, and undue influence.

“WHEREFORE, the Plaintiff demands judgment against Diamond Resorts for its
violation of C. 191A, Section 14, and that Ms. Leary be awarded all economic damages

reasonably caused by or related to Diamond’s violations, plus such interest, costs and

attorney’s fees as allows by Law.
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 16 of 25

COUNT
(Fraud)

28. The Plaintiff repeats and realleges the allegations set forth in Paragraphs | through 27
and incorporates them herein by reference.

29. The Defendant marketed and sold the Plaintiff various timeshare interests based upon
false and misleading grounds.

30. In connection with Plaintiff's purchase of the Virginia Beach timeshare, she was told that *
Diamond would accept her trade of other timeshares she held and that the trade-in, plus
the purchase, would give her the points for a Silver Membership.

31. Diamond failed and refused to accept or trade in her other interests, and advised her later
that the Silver Membership she purchased was only temporary.

32. In addition, in connection with the Las Vegas purchase, Diamond, through its
representative Mr. Abbas, told her that she could not prepay her debt.

33. There are no provisions in the Timeshare Agreement that prohibit the prepayment of a
Membership obligation, but the false representation was made by Abbas for the purpose
of persuading Ms. Leary to purchase the Las Vegas interest.

34. Based on these misrepresentations Ms. Leary felt compelled to purchase the Las Vegas
timeshare and due to these various material misrepresentations, Ms. Leary has suffered
financial damages.

WHEREFORE, Ms. Leary seeks to annul and rescind the various transactions
and to recover from Diamond all financial payments, charges, expenses and damages
incurred, as well as recover her costs, statutory interest, and her reasonable attorney’s

=

fees.
35.

36.
37,

38.

39.

40.

41.

42.

Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 17 of 25

COUNT Of
(Violation of C. 93A)

The Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 34
and incorporates them herein by reference.

Ms. Leary is a consumer as defined by Massachusetts Law.

Diamond is engaged in trade or commerce as defined by Massachusetts Law.

Diamond in its sale tactics and representations at various times made incomplete and
inconsistent representations to Ms. Leary in an effort to convince her to spend more
money. Significantly, it told Ms. Leary in connection with the Virginia Beach purchase
that she was purchasing Silver Membership status, only to subsequently tell her that the:
Silver Membership points she purchased were “temporary” points.

Additionally, in connection with the Las Vegas purchase Diamond threatened Ms. Leary |
telling her that she wasn’t going to cancel this purchase as it had good lawyers. Diamond
further represented that she could not prepay her Virginia Beach obligation, and in the
long, arduous, and hostile negotiation was able to convince Ms. Leary to buy a new
obligation telling her that she could take out a mortgage on her primary home to pay off
the Diamond obligations.

The unfair and deceptive conduct is implicit in the representation to Ms. Leary that she
cannot prepay the existing obligation, but if she purchased a new obligation she could
access the equity value of her home to pay off this new larger obligation.

On or about December 17, 2019 Leary, by and through her counsel sent Diamond a
written Settlement Demand pursuant to M.G.L. Chapter 93A and in the letter advised
Diamond that it had 30 days to respond, in writing, to the Settlement demand.

Diamond did not send any written response to Leary’s Settlement demand.

7
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 18 of 25

WHEREFORE, the Plaintiff demands the following relief:

a) judgment against Diamond for Leary’s economic costs and losses arising out
of or relating to the contracts referenced herein;

b) that the Court find that Diamond's actions were knowingly and intentionally

s

unfair and/or deceptive; ‘
c) that the Court award Plaintiff double or treble, pursuant to C.93A any
damages awarded; and '

d) that the Plaintiff be awarded her costs, statutory interest, and her reasonable

attorney’s fees. -

THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL COUNTS SO TRIABLE.

THE PLAINTIFF
CHARMAINE LEARY

<=, 2 a

Timothy J. Ryan, F&q. — BBO 551680
EGAN, FLANAGAN COHEN, P.C.
67 Market St. - P.O. Box 9035
Springfield, MA 01102

(413) 737-0260; Fax: (413) 737-0121

tir@efclaw.com

Dated: May 26, 2020

 

17630-190816\391311
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 19 of 25

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss. SUPERIOR COURT DEPT.

CIVIL ACTION NO. 2079CV000269

)
CHARMAINE LEARY ) Hans
Plaintiff ) SUPERTN co UNTY
) FILE UAT
vs. )
) JUL - 3 2099
DIAMOND RESORTS INTERNATIONAL ) :
an CBhiex. Gly
DIAMOND RESORTS FINANCIAL SERVICES |) CLERK OF ¢ URTS
Defendants )

AFFIDAVIT OF SERVICE PURSUANT TO M.G.L. C. 223A, §6

I, Timothy J. Ryan, Esq., attorney for the Plaintiff in the above matter, on oath, depose

and say:

1,

On June 15, 2020, I made service upon Diamond Resorts Financial Services of the

Summons, Complaint, Civil Action Cover Sheet, and Tracking Order in the

above-captioned matter by mailing copies of same, postage prepaid:

a. Certified Mail #7011 0470 0002 5662 9697, Return Receipt Requested, to
Diamond Resorts Financial Services, 10600 W. Charleston Boulevard, Las Vegas,
NV 89135. |

Service was accepted, as evidenced by the return receipts postmarked:

a. June 18, 2020 for Diamond Resorts Financial Services, 10600 W. Charleston
Boulevard, Las Vegas, NV 89135.

This service was made in accordance with Massachusetts General Laws c. 223A, §6.

ar
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 20 of 25

oe re
Timothy J. Ryan, Esq. } BBO 571680
Egan, Flanagan and Cohen, P.C.

67 Market Street, P.O. Box 9035
Springfield, MA 01102-9035

(413) 737-0260; Fax (413) 737-0121
Email: tir(@efclaw.com

COMMONWEALTH OF MASSACHUSETTS

 

Hampden, ss. July 1, 2020
Before me personally appeared the above-named Timothy J. Ryan ade oath that the
statements made by him herein are true. ne
fe, ,
, Notary Publig—__
My ission Expires:

 

ABBY L. SATCHER
Notary Public
4} Commonwealth of Massachusetts
My Commission Expires August 22, 2025

 

 

 

 

17630-190816\395194
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 21 of 25

8
a

| SENDER: COMPLETE THIS SECTION RO ae SSO uate side

H Complete Roms 1, 2, and’ A, Signature oe
I Print your name and address on the reverse X =a .

so that we.can retum the card to you. my a esse0
w AStach tis cart the beck ohemaipece, || Peeve by tg am wil Delvery .

or on the front if space permits,
1, Artlle Addressed to: D, Is delery address diferent from fem 1? [1 Yes
IFYES, enter delivery address below: TINo

    

 

 

 

 

 

 

 

 

=

Diamond Resorts Financial Services
10600 W. Charleston Boulevard

 

 

 

 

 

Las Vegas, NV 89135 4
3, Service Typa (2 Prowily Mall Expross®
WNVEQU RIM TUDIV UML! fis aanis Sia
Daw ipa re Dellvery OR istered Mall Restrict
va
9590 9402 6707 9346 2469 73  Catifed Mall Restricted Delvery pdm et or
Carton aed near
2, Article Number (anser rom sence labe) poy Delver,ResinedDelvey nd Oe cena

sured Mad]
Cline Mall sstiated Delvery Restioted Dalery

7044 OY70 OOO2 Shke 5k? ark ss
, PS Form 3811, uly 2015 PSN Tes. 889 | Domest Retun Reco

rn

 

 
et

eae ELE, Geb lldkek p kk Ld

your attorney must serve a copy of your written answer within 20 days as specified herein and also file the original in the Clerk's office.

NUE ECB 2U UGA IVINE yd — YOU TBeO DUL appenl poauliany li aule Wy Gido red Lue Keep, UL db pee Cacdae be

70 SSE Fas NT Oy IRE tc eG Ry AO RPRR OE PEEP

TORT - MOTOR VEHICLE TORT - CONTRACT - EQUITABLE RELIEF - OTHER

COMMONWEALTH OF MASSACHUSETTS

 

HAMPDEN, ss | - SUPERIOR COURT
DEPARTMENT OF THE TRIAL COURT
: CIVIL ACTION NO.
Charmaine Leary | 3 PLAINTIFF(S)

*

SUMMONS.

i V. .
Diamond Resorts International

Diamond Resorts Financial Services , DEFENDANT(S)

 

To the above named defendant: Officer, Managing or General Agent, or:Person in Charge

of Diamond Resorts Financial Services .

You are hereby summoned and required to serve upon Timothy J. Ryan, Esq. ,
plaintiff's attommey, whose address is 67 Market St., PO Box 9035, Sppingfield, MA 01102-9035 |
an answer to the complaint which is herewith served upon you, within 20 days after service of this summons
upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken-against-you
for theitelief demanded in the complaint. You are also required to file your answer to the complaint in the
office Of the Clerk of this court at Springfield either before service upon the plaintiff's attorney or within a
reasonable time thereafter.

 

Unless otherwise provided by rule 13(a), your answer must state as a counterclaim any claim which you
may have against the plaintiff which arises out of the. transaction or occurrence that is the subject matter of the
plaintiff's claim or’ you will thereafter be barred from making such claim in any other action.

Witness, Judith Fabricant, Esq., at Springfield the 15th | _ dayof_June
in the year of our Lord two thousand twenty.

 

 

Laura S. Gentile, Esquire
CLERK OF COURTS

NOTES: :

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure

2. When more than one defendant is involved, the names of all such defendants should appear in the caption. If a separate summons is used
for each defendant, each should be addressed to the particular defendant.

FORM No. 1

 
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 23 of 25

PROOF OF SERVICE OF PROCESS

wf hereby certify and retum. 1 that on ,20 _, served a copy of the within
summons, together witha copy of the complaint, in this action, upon the within named defendant, i in the

snow te manner (See Mass. R. Civ. P. 4 (OC -5):

 

 

 

 

Dated: _ : , 20

NB. TO PROCESS SERVER: i
PLEASE PLACE DATE YOU MAKE SERVICE ON: DEFENDANT: IN Se Box ON THE THE
ORIGINAL AND ON Copy SERVED ON DEFENDANT. :

no rN

- ,20

“tunes antg Pehl! wy a i * Sow ‘
Ly Ord34ns
ADAG ERED . «

SOO & Tar oz
aeek ek ee

eek ey

~~

Ak tr bat Sd he hd be a Pk retake
herein and also file the original in the Clerk's office.

thin 20 days as specified

Wi

MM LEGS 20) ME PR AIN GE — YOU MSE lia ape porowiuealy
ttomey must serve a copy of your written answer

your a

?

70 MOSS RAMS ATOR ey AYE Chit POY Ori RRR OL PLB?

TORT - MOTOR VEHICLE TORT - CONTRACT - EQUITABLE RELIEF - OTHER

COMMONWEALTH OF MASSACHUSETTS

 

HAMPDEN, ss SUPERIOR GOURY - SUPERIOR COURT
EILED | DEPARTMENT OF THE TRIAL COURT
JUL - 1 2020 CIVIL ACTION NO. 2079cv00269
Charmaine Leary , PLAINTIFF(S)
V. - SUMMONS
Diamond Resorts International - ,

Diamond Resorts Financial Services , DEFENDANT(S)

 

To the above named defendant: Officer, Managing or General Agent, of Person in Charge
of Diamond Resorts International

You are hereby summoned and required to serve upon Timothy J. Ryan, Esq. ;
plaintiff's attorney, whose address is 67 Market St., PO Box 9035, Spwingfield, MA 01102-9035 |
an answer to the complaint which is herewith served upon you, within 20 days after service of this summons
upon you, exclusive of the day of service. If you fail to do so, judgment by defanit will be taken against you
for thestelief demanded in the complaint. You are also required to file your answer to the complaint in the
office of the Clerk of this court at Springfield either before service upon the plaintiff's attorney or within a
reasonable time thereafter.

 

Unless otherwise provided by rule 13(a), your answer must state as a counterclaim any claim which you
may have against the plaintiff which arises out of the transaction or occurrence thatis the subject matter of the
plaintiff's claim or‘you will thereafter be barted from making such claim in any other action.

Witness, Judith Fabricant, Esq., at Springfield the sth day of June
in the year of our Lord two thousand Wenty.

 

 

Laura S. Gentile, Esquire
CLERK OF COURTS

NOTES:

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure

2. When more than one defendant is involved, the names of all such defendants should appear in the caption. If'a separate summons is used
for each defendant, each should be addressed to the particular defendant.

FORM No. 1

SS

men nee rp a a

Leo eine

 
Case 3:20-cv-30112 Document1 Filed 07/13/20 Page 25 of 25

PROOF OF SERVICE OF PROCESS

we] hereby certify and retum, that on 20 , 1 served a éopy of the -withi
2 ‘within

summons, together with’a.copy of the complaint, in this action, u
th
following manner (See Mass. R. Civ. P. 4 (d)(1-5): pon the within named defendant, in the

 

 

 

 
 

Suffolk County Sheriff's Department * 132 Portland Street, Boston, MA 02114 - (617) 704-6999

June 24, 2020
| hereby certify and return that on 6/23/2020 at 9:10 AM | served a true and attested copy of the Summeéns,
Complaint, Cover Sheet and Tracking Order in this action in the following manner: To wit, by delivering in
hand to Sequiera Lavender, agent, person in charge at the time of service for Diamond Resorts International,
at CT Corporation System 155 Federal Street Suite 700 Boston, MA 02110 . Attest/Copies ($5.00) Basic
Service Fee (1H) ($30.00) Conveyance ($0.30) Postage and Handling ($1.00) Travel ($25.10) Total: $61.40

Deputy Sheriff Joseph Cascy' \ | oe

PITD SI FF

 

Deputy Sheriff
~s
laces =
, et
2 fee =
So no to. a ®
DTT &
aoc
mee i
mow = x
‘ opie oO
pak
,
i Les

FRED
